DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record(s) (closest prior art, Franke, US 8,487,568 B2) fails to teach an energization controller configured to selectively perform energization of the winding groups of the rotating electric machine by the first inverter and energization of the winding groups by the second inverter, wherein each of the upper-arm and lower-arm switches of the first inverter is configured to have bidirectionally-conducting and bidirectionally-blocking functions and in combination with the other limitations of the base claim.
As to claim 6, the prior art of record(s) (closest prior art, Franke, US 8,487,568 B2)  fails to teach an energization controller configured to selectively perform energization of the first multi-phase coil by the first inverter and energization of the second multi-phase coil by the second inverter, wherein the number of turns of the first multi-phase coil is larger than the number of turns of the second multi-phase coil, and in the first inverter, either or both of the upper-arm switches and the lower-arm switches are configured to each have bidirectionally-conducting and bidirectionally-blocking functions and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Information disclosure statement & Drawings
Examiner acknowledges and verifies the IDS dated 11/16/2020 and drawings dated 08/05/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner of Art Unit 2837	09/16/2021